By the Court.
The trustees of Hanover township were-not authorized to levy a tax to refund to Enyart the amount' of money stolen from him, until a majority of the electors of the township, voting at some regular election, “ shall vote in favor of such levy.” In this case the entire number of votes cast for President and Vice-President furnished the basis by which it is to be determined whether or not the-levy was authorized. The record shows that, although the-number of votes in favor of levying the tax was a majority of the votes cast on that question, they were not a majority of all the votes cast for electors of President and Vice-President, and hence the levy was never authorized.

Motion overruled.